Citation Nr: 0207416
Decision Date: 07/09/02	Archive Date: 08/16/02

DOCKET NO. 00-15 821               DATE JUL 09, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from April 1942 to October 1945. He
was granted service connection for a psychiatric disorder and
assigned a 10 percent evaluation effective May 1947. This case
comes to the Board of Veterans' Appeals (Board) from a December
1999 decision by the Boston, Massachusetts, Regional Office (RO)
that increased to 30 percent the evaluation for PTSD.

FINDINGS OF FACT

In a statement received at the Board in April 2002, the veteran
indicated satisfaction with the grant of total disability due to
unemployability made by a November 2000 RO decision and withdrew
the instant appeal.

CONCLUSION OF LAW

Inasmuch, as a Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision, the Board now
lacks jurisdiction in the matter. 38 C.F.R. 20.204(b) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for a foot disorder in
1945, and for a psychiatric disorder and an eye disorder in 1947.
His combined rating after the 1947 RO decision was 30 percent.

In September 1999, the veteran sought an increased evaluation for
the psychiatric disorder, and a 30 percent evaluation was assigned
by a December 1999 RO decision. In May 2000, he disagreed with the
assigned evaluation and also claimed total disability due to
unemployability (TDIU). In November 2000, the RO granted service
connection for intervertebral disc syndrome, and assigned a 40
percent

2 -

evaluation, and also granted TDIU. In February 2001, the RO granted
service connection for residuals of cold injury to each extremity
and assigned a 10 percent evaluation for each extremity. In
addition to the TDIU, the veteran's combined schedular rating after
the February 2001 decision was 80 percent.

The veteran requested a Travel Board hearing in connection with his
appeal from the evaluation assigned for the psychiatric disorder,
but failed to report for one scheduled in February 2002. His case
was transferred to the Board for review on appeal.

In a statement received at the RO on March 8, 2002, the veteran
indicated he was satisfied with the total disability evaluation and
asked that his appeal be withdrawn. His statement reached the Board
on April 26 before a decision on his appeal was promulgated.

A Substantive Appeal may be withdrawn in writing at any time before
the Board promulgates a decision. 38 C.F.R. 20.204(b). Having met
the requirements of 38 C.F.R. 20.204, the veteran has effectively
removed this case from appellate status. Accordingly, the Board
does not have jurisdiction to review the case on appeal, and it
must be dismissed.

ORDER 

The appeal is dismissed.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

3 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 4 -



